    Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 1 of 6. PageID #: 2004




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ULYSSES BRAXTON,                            )       CASE NO.       1:94CR68
                                            )                      1:20CV333
              Defendant-Petitioner,         )
                                            )       SENIOR JUDGE
              vs.                           )       CHRISTOPHER A. BOYKO
                                            )
UNITED STATES OF AMERICA,                   )       OPINION AND ORDER
                                            )
              Plaintiff-Respondent.         )

CHRISTOPHER A. BOYKO, SR. J.:

       On November 18, 2020, the Court granted Defendant’s Motion to Vacate the conviction

on Count 16 and set the matter for resentencing. (Doc. 597). However, the issue of whether to

apply § 403 of the First Step Act of 2018 remained outstanding. The Court ordered

supplemental briefing and the parties complied.

       For the following reasons, the Court holds that § 403 of the First Step Act does not apply

to Defendant’s resentencing.

                                    I. BACKGROUND FACTS

       On August 10, 1994, a Jury convicted Defendant on eight counts stemming from multiple

armed robberies and weapons violations. Included in the eight counts of conviction was Count

16, which charged Defendant with using a firearm in relation to Count 15, a conspiracy to

commit an armed bank robbery. For these crimes, the Court sentenced Defendant to over 76
     Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 2 of 6. PageID #: 2005




years in prison.1 The Court imposed this sentence on November 29, 1994. The Sixth Circuit

affirmed Defendant’s conviction and sentence. Defendant also unsuccessfully filed numerous

post-conviction motions attacking his conviction and sentence.

        On December 21, 2018, the First Step Act was enacted. Relevant here, § 403 of the Act

amended 18 U.S.C. § 924(c)(1)(C). FIRST STEP ACT OF 2018, PL 115-391, Dec. 21, 2018, 132

Stat. 5194, 5221-22 (hereafter “First Step Act”), § 403(a). However, this provision has a limited

retroactive effect, which is the subject of this Order. See id. at § 403(b). On January 14, 2019,

Defendant moved for relief solely under § 403 (Doc. 562), which the Court denied (Doc. 565).

        Six months later, the Supreme Court decided United States v. Davis, 139 S. Ct. 2319

(2019). The Court in Davis determined that § 924(c)(3)(B) was unconstitutionally vague. Id. at

2323-24. Based on Davis, the Sixth Circuit allowed Defendant to file a second habeas motion

under 28 U.S.C. § 2255, which the Court granted.

        As a result, the Court vacated Count 16 and set the matter for resentencing. But in his

briefing on the § 2255 issue, Defendant raised the significant question now before the Court—

the applicability of § 403 at resentencing. In its supplemental brief, the Government argued

against the section’s application. (Doc. 601). In Reply, Defendant argued that § 403 must apply

at his resentencing. (Doc. 602).

                                            II. LAW & ANALYSIS

        Section 403 of the Act reads as follows:

                 SEC. 403. CLARIFICATION            OF   SECTION 924(C)       OF   TITLE 18,
                 UNITED STATES CODE

                 (a) IN GENERAL – Section 924(c)(1)(C) of title 18, United States
                 Code, is amended, in the matter preceding clause (i) by striking

1
 Defendant’s aggregate sentence reflects the following: 135 months on Counts 1, 5, 13 and 15; and 65 consecutive
years for the weapon offenses under 18 U.S.C. § 924(c) (5 years for Count 2; 20 years each for Counts 6, 14 and
16).

                                                      -2-
     Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 3 of 6. PageID #: 2006




                  “second or subsequent conviction under this subsection” and
                  inserting “violation of this subsection that occurs after a prior
                  conviction under this subsection has become final”.

                  (b) APPLICABILITY TO PENDING CASES – This section, and
                  the amendments made by this section, shall apply to any offense that
                  was committed before the date of enactment of this Act, if a sentence
                  for the offense has not been imposed as of such date of enactment.

First Step Act, § 404(b) (emphasis added).

         “[Section] 403 is not ambiguous.”2 United States v. Henry, 983 F.3d 214, 225 (6th Cir.

2020). ‘Impose’ means when a district court “announces” a sentence, United States v.

Richardson, 948 F.3d 733, 748 (6th Cir. 2020), including a resentencing. see Henry, 983 F.3d at

223. ‘A sentence’ refers to “a valid sentence at the time of the First Step Act’s enactment, not

merely a sentence at some point.” Henry, 983 F.3d at 222 (emphasis added). Thus, the crucial

point in time is December 21, 2018, the date of the Act’s enactment, since Congress “extended §

403(a) to defendants whose sentences had ‘not been imposed as of such date.’” Id. at 219

(quoting First Step Act, § 403(b)).

         Looking back to that critical date here makes this case clear. As of December 21, 2018,

Defendant was a convicted and sentenced federal defendant. His conviction on one count of

eight was not unlawful until the Supreme Court’s decision in Davis, months after the Act’s

enactment. Accordingly, at the time the Act passed, Defendant was under a ‘valid sentence’ that

the district court ‘imposed’ on November 29, 1994.

         Defendant’s reliance on Henry, United States v. Uriarte, 975 F.3d 596 (7th Cir. 2020) (en

banc) and United States v. Bethany, 975 F.3d 642 (7th Cir. 2020) is misplaced. A close reading


2
 For this reason, Defendant’s request to look at the legislative history and consider the rule of lenity is misplaced.
See United States v. Wade, 266 F.3d 574, 581 (6th Cir. 2001) (defendant’s reliance on legislative history was
misplaced because “[c]ourts may look to the legislative history of a statute only if the statutory language is
unclear”); United States v. Hayes, 555 U.S. 415, 429 (2009) (courts apply the rule of lenity “only when, after
consulting traditional canons of statutory construction, we are left with an ambiguous statute”).

                                                         -3-
     Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 4 of 6. PageID #: 2007




of each reflects that the Circuit Courts focused on December 21, 2018, the date of the Act’s

enactment. The Sixth Circuit in Henry determined that “[a]t the time of the First Step Act’s

enactment, Henry did not have ‘a sentence’ for purposes of § 403(b)[.]” Henry, 983 F.3d at 219.

The Seventh Circuit in Uriarte focused on the same thing—“[a]t the time of the enactment of the

First Step Act, Mr. Uriarte was a convicted, but unsentenced, federal defendant.” Uriarte, 975

F.3d at 601.3 The Seventh Circuit reached the same conclusion in Bethany. See United States v.

Bethany, 975 F.3d 642, 650 (7th Cir. 2020) (in interpreting a similar provision of the First Step

Act,4 the Seventh Circuit held that “Mr. Bethany, who did not have a valid sentence and who was

awaiting sentencing at the time the First Step Act was enacted, is entitled to benefit from §

401”). The simple fact that Defendant was a sentenced federal defendant at the time of

enactment distinguishes Henry, Uriarte and Bethany.5

         Defendant’s reliance on two district court opinions from within the Sixth Circuit—United

States v. Jackson, 2019 WL 2524786 (N.D. Ohio June 18, 2019) (Gaughan, C.J.) and United

States v. Crowe, 2019 WL 7906591 (E.D. Mich. Aug. 28, 2019)— is likewise misplaced.6 First,

both cases relied on the district court’s opinion in Uriarte, which, as explained above, is factually



3
  In fact, the Seventh Circuit specifically differentiated a scenario where “a defendant who was under a sentence at
the time of enactment, but subsequently had his sentence vacated.” Uriarte, 975 F.3d at 602, note 3. That is the
exact scenario now facing Defendant.
4
 Section 401(c) of the Act says that its amendments to the Controlled Substances Act and the Controlled Substances
Import and Export Act “shall apply to any offense that was committed before the date of enactment of this Act, if a
sentence for the offense has not been imposed as of such date of enactment.” First Step Act, § 401(c).
5
 Defendant also provided United States v. Bethea, 2021 U.S. App. LEXIS 1675 (4th Cir. Jan. 21, 2021) as support
of his claim that the Act applies at his resentencing. (Doc. 606). Not only is Bethea unreported and of little
precedential value within the Fourth Circuit, it is factually distinct from Defendant’s case. In Bethea, the district
court vacated Bethea’s entire original sentence and simply re-imposed the same sentence in order to restart Bethea’s
appeal rights. Bethea, 2021 U.S. App. LEXIS 1675 at *4. Here, the Court vacated only Count 16, not the remaining
counts of conviction. While the Court agrees with the dissenting judge in Bethea, the Court also believes this factual
distinction supports the Court’s reasoning in this case.

6
  Moreover, while at most persuasive, “[a] decision of a federal district court judge is not binding precedent in either
a different judicial district [or] the same judicial district[.]” Camreta v. Greene, 563 U.S. 692, 709 n. 7 (2011).

                                                         -4-
     Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 5 of 6. PageID #: 2008




distinct. Second, both cases involved unique procedural postures. In Jackson, the Sixth Circuit

vacated and remanded Defendant’s § 924(c) conviction after the Act’s enactment. Jackson, 2019

WL 2524786 at *1. Applying the “background legal principle[]” for “general remands for re-

sentencing”, the Jackson court “beg[an] anew.” Id. at 2. In Crowe, while in the context of a §

2255 motion, the district court found that counsel’s ineffective assistance rendered the original

sentence “unreliable, and thus the entire proceeding unfair.” Crowe, 2019 WL 7906591, at *1

(emphasis added). Here, as discussed more below, the Court vacated only one conviction of

eight; the other seven convictions remain lawful. Finally, neither Jackson nor Crowe had the

benefit of the Sixth Circuit’s opinion in Richardson. This is relevant as the district court in

Crowe reached the exact opposite conclusion as the Sixth Circuit did in Richardson when

interpreting § 403. Compare Richardson, 948 F.3d at 746-48 (Congress changed—as opposed to

clarified—the law with § 403), with Crowe, 2019 WL 7906591, at *3 (with § 403, Congress

intended “to abrogate Deal [v. United States, 508 U.S. 129 (1993)] by statute, not merely change

the law” and clarified the interpretation of § 924(c)).

       Defendant makes much of the Court’s decision to hold a resentencing. According to

Defendant, the decision to resentence voids the entire sentence, including the lawful convictions

on Counts 1, 2, 5, 6, 13, 14 and 15. But that is not what occurred here. Because of Davis, only

one conviction—Count 16—is void. And the Court provided the requested remedy and vacated

the conviction. The convictions on the remaining counts, however, are lawful. If the Court were

to apply the Act to those lawful convictions and sentences, it would retroactively apply § 403 to

a sentence imposed before December 21, 2018. The Court’s decision to resentence simply

allows the Court to reweigh the 18 U.S.C. § 3553(a) factors and decide what impact (if any) this

new information has on Defendant’s sentence.



                                                -5-
    Case: 1:94-cr-00068-CAB Doc #: 608 Filed: 02/11/21 6 of 6. PageID #: 2009




       The Court understands the practical implications of this decision. However, as caselaw

tells us, any time Congress enacts a new sentencing law, it engages in line drawing that

disparately impact certain individuals. See, e.g., Henry, 983 F.3d at 228 (“‘disparities, reflecting

a line-drawing effort, will exist whenever Congress enacts a new law changing sentences’

without making these changes fully retroactive” (quoting Dorsey v. United States, 567 U.S. 260,

280 (2012))). Defendant unfortunately finds himself on the wrong side of the line as Congress

has made clear that the benefits of § 403(a) do not apply retroactively to Defendant.

                                         III. CONCLUSION

       The Court is sympathetic to Defendant’s situation. But Congress decided not to make §

403 fully retroactive when it certainly could have. See § 404 (fully retroactive application of the

Fair Sentencing Act). Since Defendant had a valid sentence imposed at the time of the Act’s

enactment, the Court declines to apply the First Step Act to Defendant’s resentencing.

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: February 11, 2021




                                                -6-
